tcmemo_2010_40 united_states tax_court james robert and kathy morse petitioners v commissioner of internal revenue respondent james robert and kathy s morse petitioners v commissioner of internal revenue respondent docket nos filed date james robert and kathy s morse pro sese rollin g thorley for respondent memorandum opinion gerber judge these consolidated cases were submitted fully stipulated pursuant to rule for petitioners’ 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the continued and tax years respondent determined the following income_tax deficiencies and an accuracy-related_penalty year deficiency dollar_figure big_number accuracy- related penalty sec_6662 dollar_figure -0- the deficiencies are attributable to petitioners’ failure to report income the questions for our consideration are whether petitioners’ income from wages is taxable for both years and whether they are liable for an accuracy-related_penalty for background petitioners james robert morse petitioner and kathy s morse mrs morse were residents of arizona at the time their petitions were filed mrs morse died on date after the filing of the petitions for petitioners timely filed a joint form_1040 u s individual_income_tax_return reflecting zero gross and zero adjusted_gross_income and claiming a dollar_figure overpayment of withholding_tax respondent applied the dollar_figure overpayment to petitioners’ outstanding income_tax_liability on their continued years at issue 2respondent has moved with respect to both cases to dismiss mrs morse for failure to prosecute as no representative of her estate has come forward to pursue this proceeding respondent’s motions to dismiss will be granted income_tax return petitioners reported dollar_figure and dollar_figure as wages solely for purposes of social_security and medicare along with an explanation as to why said wages were not taxable as income for petitioners timely filed a joint form 1040ez income_tax return for single and joint filers with no dependents reporting dollar_figure of adjusted_gross_income from unemployment_compensation and claiming a dollar_figure overpayment of withholding_tax respondent applied dollar_figure of the dollar_figure to petitioners’ outstanding income_tax_liability for and the remaining dollar_figure to petitioners’ outstanding income_tax_liability for on their return petitioners reported wages solely for social_security and medicare purposes but not as gross_income subsequently respondent on date sent petitioners letters advising that their and income_tax returns contained reporting positions that are considered to be frivolous tax submissions and that they might be subject_to a penalty under sec_6702 those same letters provided petitioners with an opportunity to correct their and returns in responses dated date petitioner advised respondent that his returns were correct and that his position was fully explained therein in addition petitioner posed numerous questions as to why respondent considered his tax reporting position to be frivolous subsequently respondent assessed a dollar_figure penalty against petitioner and against mrs morse under sec_6702 petitioners did not pay the dollar_figure penalties and respondent proceeded to pursue collection activity thereafter respondent verified the existence of petitioners’ wages and advised petitioners of the intention to determine income_tax deficiencies petitioners retorted that respondent had no right to change their and returns respondent issued notices of deficiency for the tax years and on september and date respectively from which petitioners petitioned this court discussion petitioner admits that petitioners received wages during and but argues that those wages are not taxable petitioner’s argument is familiar to this and other courts and has been soundly rejected on numerous occasions petitioner in an attempt to construct an argument begins with definitions of the terms includes and including and some general principles of statutory construction he then defines certain terms such as united_states employee and related terms finally he refers the court to sec_3401 which concerns withholding of tax from wages by citing out of context selected text from 3petitioner also made arguments concerning the sec_6702 penalties that had been assessed but this court is without jurisdiction to address the merits of that assessment the withholding_tax provisions petitioner concludes that only residents of the district of columbia and federal employees are subject_to the federal_income_tax on their wages petitioner’s position is without substance and has been rejected on numerous occasions by this and other courts by selectively analyzing statutes out of context petitioner has reached the conclusion that petitioners’ wages received for and do not constitute taxable_income petitioner has followed in the footsteps of numerous others who have unsuccessfully attempted to find a way to avoid paying federal_income_tax we find petitioner’s arguments to be wholly without merit and not worthy of further analysis for example it has been explained that compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 640_f2d_1014 9th cir see 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 632_f2d_706 8th cir 619_f2d_716 8th cir 80_tc_1111 moreover we are not obligated to exhaustively review and or rebut petitioner’s misguided contentions 737_f2d_1417 5th cir we accordingly hold that petitioners’ wage income is subject_to the income_tax and that respondent did not err in determining income_tax deficiencies against petitioners finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes an accuracy-related_penalty of percent on the portion of an underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioners did not have a substantial_understatement as their underpayment fell short of the statutory threshold accordingly we consider whether petitioners are subject_to an accuracy-related_penalty attributable to negligence respondent has carried the burden of production by showing that petitioners failed to report income and that their reason for doing so was frivolous an underpayment is not subject_to an accuracy-related_penalty to the extent that the taxpayer shows that the underpayment is due to reasonable_cause and good_faith sec_6664 115_tc_43 affd 299_f3d_221 3d cir see also sec_1_6662-3 sec_1_6664-4 income_tax regs petitioners’ position reflected on their income_tax returns and the position presented to this court are without substance and have no support in case precedent it is of no consequence that petitioners presented a detailed explanation of their statutory analysis because it has been rejected by numerous courts and because it is nothing more than sophistry accordingly we hold that petitioners were negligent and are subject_to the accuracy-related_penalty for the tax underpayment to reflect the foregoing appropriate orders and decisions will be entered
